Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment dated 10 January 2022 has been fully considered.

	Applicant argues:
	Applicant added a new limitation “angle between 0-90 degrees” and argued that Stern does not teach that angle.  

	Examiner’s response:
	The Examiner disagrees.  The horizontal casing 110 in Stern clearly forms a 90-degree angle with the vertical casings (wells).  There are some curves at the joint sections but that still meet the 90 degrees angle.  Note Applicant’s well also has curves at the joint sections.

	Note: Applicant has amended claim 2 and added new claims 3-21. Thus, a new ground of rejections has been made based on newly discovered references from further searches.  This Office Action has been made FINAL.

35 USC 112(a) rejections
Claims 6-9, 13-15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The specification of this application fails to provide sufficient supports for claims 6-9, 13-15.  Figures 1-7 only show the structure of the geothermal wells.  Figures 1-7 fail to show the claimed subject matter in claims 6-9, 13-15 such as the turbine, heat exchanger; how the drilling process can be performed based on the conductivity of the rock; and how the system setup so that the working fluid is directed through the closed fluid flow path without undergoing a phase change.  It’s unclear how the geothermal wells in figures 1-7 can be connected with those elements.  The description does not explain how the wells in figures 1-7 can be formed with those elements.  Please explain but note no new matter is allowed.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2, 5, 6, 9-17 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2016/0010630 (Isaakidis).
Regarding independent claim 2, Issakidis discloses a geothermal heat harvesting system, comprising a closed fluid flow path having a first segment, a second segment and a third segment, wherein the first segment, second segment and third segment are disposed below a surface such that, during use, a working fluid is directed through the closed fluid flow path along a direction that includes, in sequence, the first segment, second segment and third segment, wherein the closed fluid flow path includes a fluid entrance and a fluid exit that are co-located at the surface (figure 1 clearly discloses an intake well, a horizontal well, and an outlet well), and wherein (i) the second segment is free of thermal insulation, (ii) the third segment is thermally insulated (note the insulation 16 of the outlet well), and (iii) the second segment comprises a horizontal portion between two sharp turns, wherein each of the two sharp turns results in an inside angle of between 0° to 90° (the angle between the horizontal well and the vertical wells are clearly 90 degrees).
Regarding claim 5, note inlet flow path from the source 1 and outlet flow path to the power plant 14.  
	Regarding claims 6, 9-10, note the energy converting plant 14.
	Regarding claims 11-13, these are method steps in apparatus claims which are given little patentable weight, the wells in Issakidis must be drilled to be formed.
	Regarding claims 14-15, the pressurized fluid can be gas, pressurized at least by gravity.  
	Regarding claim 16, the intake well is free of insulation.
.  


Claim(s) 2, 4, 11-13, 16-21, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2011/0061382 (Stern).
Regarding independent claim 2, Stern discloses a geothermal heat harvesting system, comprising a closed fluid flow path having a first segment, a second segment 110 and a third segment, wherein the first segment, second segment and third segment are disposed below a surface such that, during use, a working fluid is directed through the closed fluid flow path along a direction that includes, in sequence, the first segment, second segment and third segment, wherein the closed fluid flow path includes a fluid entrance and a fluid exit that are co-located at the surface (figure 2 clearly discloses an intake well, a horizontal well, and an outlet well), and wherein (i) the second segment is free of thermal insulation, (ii) the third segment is thermally insulated (note the insulation 102e of the outlet well), and (iii) the second segment comprises a horizontal portion between two sharp turns, wherein each of the two sharp turns results in an inside angle of between 0° to 90° (the angle between the horizontal well 110 and the vertical wells are clearly 90 degrees, the curves at the joint section does not negate the 90 degree angle and because the joint sections of this application are also curve).
Regarding claim 4, the insulation 102e is insulating cement.

	 
	Regarding claim 16, the intake well is free of insulation.
	Regarding claim 17, there are 2 sections in the outlet well, the one without insulation can be considered the fourth section as claimed.  
	Regarding claims 19-21, paragraph 15 discloses 1-mile depth and paragraph 20 discloses 5-mile long.  Note section 203 in figure 3 is equivalent with section 110 in figure 2.


Claim(s) 2, 5-17, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 8769951 (Nakatani).
Regarding independent claim 2, Nakatani discloses a geothermal heat harvesting system, comprising a closed fluid flow path having a first segment 42, a second segment 45 and a third segment 44, wherein the first segment, second segment and third segment are disposed below a surface such that, during use, a working fluid is directed through the closed fluid flow path along a direction that includes, in sequence, the first segment, second segment and third segment, wherein the closed fluid flow path includes a fluid entrance and a fluid exit that are co-located at the surface (figure 2 clearly discloses an intake well, a horizontal well, and an outlet well), and wherein (i) the second segment is free of thermal insulation, (ii) the third segment is thermally note the insulation 47 of the outlet well), and (iii) the second segment comprises a horizontal portion between two sharp turns, wherein each of the two sharp turns results in an inside angle of between 0° to 90° (the angle between the horizontal well 45 and the vertical wells 42, 44 are clearly 90 degrees, the curves at the joint section does not negate the 90 degree angle and because the joint sections of this application are also curve).
Regarding claim 5, note inlet flow path from the source compressor 11 and outlet flow path to the power plant (turbine 12).  
	Regarding claims 6-10, note the energy converting plant including a compressor 11, turbine 12, heat exchanger 36, electric generator 13.
	Regarding claims 11-13, these are method steps in apparatus claims which are given little patentable weight, the wells in Nakatani must be drilled to be formed.
	Regarding claims 14-15, the pressurized is air, pressurized at least by compressor 11.  
	Regarding claim 16, the intake well is free of insulation.
	Regarding claim 17, there are 2 sections in the outlet well, one without insulation can be considered the fourth section as claimed.  

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2016/0010630 (Isaakidis) in view of US 7146823 (Wiggs).  Isaakidis teaches all the claimed subject matter as set forth above in the rejection of claim 2, but still does not teach the conductive cement or gout. Wiggs teaches it’s well known to provide conductive gout for geothermal wells (claims 13-14).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide conductive gout in Isaakidis as taught by Wiggs for the purpose of conducting heat more efficiently.

Claims 2, 4, 11-13, 16-21 are further rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2011/0061382 (Stern) in view of US 5311741 (Blaize).  Stern teaches all the claimed subject matter as set forth above in the 102(a1) rejections above, but just in case there is any dispute about the inside angle not within the range of 0-90 degrees, Blaize teaches that it’s well known to have a sharp 90 degree angle with no curve between the horizontal well and the vertical well (note figure 1).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a sharp 0-90 degree angle in Stern as taught by Blaize for ease of assembling the wells together.
	
Claims 2, 5-17 are further rejected under 35 U.S.C. § 103(a) as being unpatentable over US 8769951 (Nakatani) in view of US 5311741 (Blaize).  Nakatani teaches all the claimed subject matter as set forth above in the 102(a1) rejections above, but just in case there is any dispute about the inside angle not within the range .
	
Obviousness Double Patenting rejections

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,954,924 in view of US 5311741 (Blaize).  
Regarding independent claim 2, claim 1 of US 10,954,924 recites all the claimed subject matter of this application and more, except for the sharp 0-90 degree angle.  Blaize teaches that it’s well known to have a sharp 90 degree angle with no curve between the horizontal well and the vertical well (note figure 1).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a sharp 0-90 degree angle in the claims of US 10,954,924 as taught by Blaize for ease of assembling the wells together.  Regarding the dependent claims 3-21, the dependent claims of US 10,954,924 recite equivalent claimed subject matter. It would have been obvious to modify the claims in US 10,954,924 to come up with the same structures as the claims of this application for the purpose of performing the same functions.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/19/2022